DETAILED ACTION
An amendment, amending claims 1, 2, 11 and 12, was entered on 2/25/21.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant argues that Armes fails to teach a dispersion having a pH of 2 because Armes teaches that the particles are redispersed and that a person of ordinary skill in the art would have understood this to mean using the same medium as the original dispersion, which has a pH of 7.2.  This is not persuasive.  The initial dispersion is at a first pH of 2 which is then adjusted to 7.2 for the purposes of forming the shelled micelles.  A person of ordinary skill in the art would have understood that redispersing the particles would mean using the original pH of 2 and not also repeating the steps of increasing the pH since the shelled micelles have already been formed at the time that they are redispersed.
Applicant argues that Yano does not teach any non-ionic monomer as part of the amphoteric polymer.  This is not persuasive.  Yano explains, at ¶ 0117, that almost all the constitutional units of the amphoteric polymer are composed of the hydrophobic monomer (which is the non-ionic monomer discussed at, e.g., ¶ 0110).
Applicant also argues that the substitution of Yano’s amphoteric polymer for the cationic polymer in Armes would not result in a predictable expectation of success because it is unknown whether the polymer of Yano would form a micelle as in Armes.  This is not persuasive.  Both Yano and Armes disclose methacrylate-methacrylate copolymers (¶ 0121 in Yano; ¶ 0064 in Armes).  A person of ordinary skill in the art would expect such similar copolymers to behave similarly.  In addition, it is well understood in the art of methacrylate copolymers how methacrylic amphoteric copolymers form micelles (see, e.g., Chen et al., Macromolecules 28, pp. 8604-8611).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 10, 11 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Armes et al. (US 2010/0009001) in light of Yano et al. (US 2010/0069237).
Claims 1, 2, 10, 11 and 26:  Armes teaches hybrid organic-inorganic core-shell nanoparticles formed by providing colloidal organic polymers as a template; adding a silicon oxide precursor and forming a silica shell on the core particles, the particles being 37 nm (¶¶ 0028-0034; 0072-0073).  Armes further teaches that these core-shell nanoparticles are dispersed in an aqueous ethanol solution having a pH of 2 (¶¶ 0046, 0055, 0101).  Armes further teaches that the nanoparticles are used in an optical coating composition (¶ 0039).
Armes teaches that the core polymer is based on a copolymer of amino-based and alkyl methacrylates, but fails to expressly teach that the core polymer is a polyampholyte.  Yano, however, teaches a method of forming a silica shell on a polymeric polymer for use as a carrier and explains that a suitable methacrylate-based copolymer to use as the core is an amphoteric polymer (¶¶0087, 0117) which is cationic (¶ 0118).  Yano additionally teaches that the amphoteric polymer is comprised of a cationic monomer, an anionic monomer and a non-ionic monomer (¶¶ 0117, 0123). The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the 
Yano teaches that coated the amphoteric polymer has a size of 50-100 nm and that the coating is thickness of the coating is 30-400 nm (¶¶ 0064, 0068).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected core particles of 20-70 nm with the predictable expectation of success.
Claims 4-6, 17, 18, 20-22, 24-25 and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Armes and Yano in light of Ohashi et al. (US 2006/0269724).
Claims 4-6, 17, 18 and 20-22:  Armes teaches that the particles are used in an antireflection film (¶ 0039), but fails to teach how the film is formed.  Ohashi teaches forming of an antireflection film comprising silica particles and explains that such a film is formed by providing a dispersion of the silica particles with a solvent and an alkoxy silane binder wherein the binder bonds with the particles (i.e. claimed functional compound) (¶¶ 0015, 0097, 0106).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the particles of Armes in a mixture comprising a solvent and binder in order to have formed the antireflective coating.
Claims 24-25 and 27:  Armes teaches that the particles are used in an antireflection film (¶ 0039), but fail to teach that they are deposited on a glass substrate for a solar module.  Ohashi teaches that antireflection films are suitable formed on glass substrates covering photoelectric cells (i.e. claimed solar modules) (¶ 0144).  Combining prior art elements according to known methods to yield predictable 
Claims 28 and 29:  Ohashi further teaches that the amount of silica in the antireflection film can be adjusted in order to control the antireflection properties and strength of the film (¶ 0134).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have mass% of 70% or more in the final film and a coating composition concentration of 1-20 mass% with the predictable expectation of success depending on the desired antireflection and strength properties in the final film.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712